Case: 13-14947   Date Filed: 10/14/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14947
                         Non-Argument Calendar
                       ________________________

                   D.C. No. 1:11-cv-00270-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

LATRON REDOLOS WARE,


                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (October 14, 2014)

Before HULL, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:

     The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Ware’s plea agreement is GRANTED IN PART and DENIED IN PART,
              Case: 13-14947     Date Filed: 10/14/2014    Page: 2 of 2


but Ware’s conviction for conspiring to commit money laundering is AFFIRMED.

The Government’s motion is GRANTED insofar as it concerns Ware’s sentencing

claims because he knowingly and voluntarily entered into the appeal waiver in his

plea agreement. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir.

1993) (sentence appeal waiver will be enforced if it was made knowingly and

voluntarily). The Government’s motion is DENIED insofar as it concerns Ware’s

challenge to the sufficiency of the factual basis underlying his conviction for

conspiring to commit money laundering. However, because there was a sufficient

factual basis for Ware’s guilty plea, we AFFIRM his conviction for conspiring to

commit money laundering. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,

1163 (5th Cir. 1969) (stating that summary disposition is appropriate where “the

position of one of the parties is clearly right as a matter of law so that there can be

no substantial question as to the outcome of the case”).




                                          2